Appeal by the People from an order of the Supreme Court, Queens County (Berke, J.), dated November 10, 1994, which, upon renewal, granted that branch of the defendant’s omnibus motion which was to dismiss the indictment on the ground that the evidence presented to the Grand Jury was legally insufficient.
Ordered that the order is reversed, on the law, that branch of the defendant’s omnibus motion which was to dismiss the indictment upon the ground that the evidence presented to the Grand Jury was legally insufficient is denied, the indictment is reinstated, and the matter is remitted to the Supreme Court, Queens County, for further proceedings.
We reverse for reasons stated in People v Lopez (235 AD2d 496 [decided herewith]). Rosenblatt, J. P., Pizzuto and Goldstein, JJ., concur.